,.                . .


,   .




        OFFICE   OF   THE   A’ITORNEY    GENERAL   OF   TEXAS

                               AUSTIN
the anawt to hour request for 8n aplnlaa,                                                                       -.
                St lr bdleved                     that       tba      m&ore of the OonstlW-
aiaa wn              sot      co auoh mnaamwil ln festering                                          ;irfrate        lsw

suit0 ktwen                   tbo borrowr                  and lwk3or who, in every 06x?*,

:I.FB   the     intexwntad               print*            parties            to     8     umtriow         lean       bob
tlpslst,       a8    they        uere      to     pmren$             usuFy.              the    ;rwmtLM               of
ire:2ri3w           btiargas        won           108nn Is a                matter         of state        :-allay,
3.8 often           dealamrd by tha                      dwrte,             and &e &mm                br t5eatbak
Ll,     Miolo           XVI', of the                bonrtltution,                    vhloh,          in matsrl.&
pars,         aretMar1
                    lAl.1oantraaots                 for      a     gTwter            rat0
               of interest               than       ten        per arntum                7er m-
               ma,       #ha11 be deelaad uaurlour,                                  and       the

               first        Uglrlature                   after       thtr          mien&meat
               i#    tit@&,              d%dl            Fl’Ol%d.           mF.htO

               pshr         aa      poaaltkr               m                         tha

               rUrt---@                           oJhQoPeooting                    ouw.)
.   -




                            Xt    rlL1      thus        br swn          thet      the       ?alnr    and pwaltio8
        uhcliehtb            Oanrtitutlon                 aeatlona,and upon Jllahtbs                              teglslc
        tar      ~0         aoiaaanbd to aut, wm                               only     l   man8 to pnrrnt                 tru
        ehmglng of uaurlaualntenti                                      on louis oiaonaf.                      hu    &mm
        B&l1 la qaartloa                    la obvloualy                cVmm for             the    pur~6sa rb
        mw                  oxpnar          swd~                 authorlay              to ma       Attelq           a&mm=
        ~telnatltute                       auitlatk                amaa &and                 oathabehriv6#
        th,
          3ta toto                      onjoln a nalupCZ'Mcl an o-1                           *trloh b88 ggmn                  in-
        *a 8 ;‘pb’Lla
                   wreag w                              re8son     of     tba     fas,         80   ln off&          a8-

        o&rod           In tlm Nil,                that     8 a18M              or pomona           an       8rregatl.ag
        to thenelves tha porrogatlto ot aarr~lngon tho buaiaeal
        dl
         ~~~loaning                                       aonoy is              tbr     ueo 8nu aotOnti0a                 fd

        t&U*            ursurloua           intweat lc being                      aharged,           outal& of and
        %R &eflmeo of tt, Oonatitutlon.
                      ft ;r ret forth In the eme~enq                                        alaucreof thlo
        BlLl         Wiot         tha     usur7 law of Texao 8re balng flmtlg
        yi    let&          and         unoonselonablo             omer               8.3    being       L&O     w    q

        Imbsrs,             ubd th          i8ot         that suah przotloo                    18 genanil la rrpao
        $9&W% Of tM                 St&ts,         8&     that tf‘.O QmUSlt                  .%t&tUteaOf .&ml8
        m       l~qrute                   to afford          zmteatlon                to the        zubllo      geluMl#
        ~lnat               auah unl8wful                and urmonaoleYtablo                   praotlve         areatea

        ti eppnoy,                       rnd UL         iapcrmtiw              -:ubllonsoWslty that                   tM

        oai.atltutiCUAd                   1y18 PWpIFierg bill@                        a0 b0 P?Id On t&F+38
        mr lwl aya                      b o susp o nda dm,
                                                       lto.
                The lnroting               of    thlr    Bill by tho kglal,btu?a
vdll lonrtltut*                * logllbtln finding                    of th elxlrtema
er t ha irat            ret forth            ln *ho 8wqpn8y               *1auao, 8834du
sf#w4aaple              Jartitimtlon, U                      sub     nnlagal~nncros).
~,t68IilthOl'b.                       ~kglti8t~tOOZi8.t                         &bVWhUb

wlU -to                      tb       Attormy          Gonbraltb          mtharltyta             pIlb
ti      la bblf              ef the *to                for the ptarporrr
                                                                       and In tb
mmo~       ~alfbally                      tlofl.nad
                                                 ln this Bill, dl uhloh aa&&
orl)j    thb      Attorn*             tJonenl doer not nou posmra,                         u)r
a-             se 8     rraant            &aal8lonby          ths    uuprem amId oft?48
a&to.

                  ?&        f8Ot      that      no   WA&i     8UthOtitr     nf3W      lxiStS     ia

Mb0 Attomay             &moral             pmronte        no aonst~tutlonil
                                                                          grourda

f8P th0 b$itl8tUFO to dOnj 8UOh 8uthOFity.                                           8OOtbfi     ,?2of
mtio;Lo IV,            of     Uw                   sitar l
                                      ffonrtttutlon,      nJolnlng u~r7 tt;cr
htonu~          bROZ'd             tbS pOS'fOr~:MO~ Of OtiJ 8 f,W O~X-366

4btl.48,$WOtidO6                   that     ha nhdl 'porion sush othrr flutiles
:a say be rmqulrad by la* . The quote& phmer aaaie:,eb
oatme,         that         ruob othsr dutbr                 rust be ometad lnta lax bq

thOU(tiilhtW,                       ~V%J'bAOOftid~@80~~~,8~FJ4P~

8~s athor grants aont8fnrd                           ln tlm (lon#tltutlon,
                                                                        it 1s with-

in1& l;?OWW of                 tba Lygirl8tw to oPsat0 ~~a~tiord
OUUMa      Of8OtiOlbiEf#+or                          oith#      St&o,      ti    to Mk8          ittkd

08sluoll8 8uty of tb                       Irtterm~ ao5aMl                to plwowta             o?a

mdtd.            Prom tlal to tim                     the Llglsbtw              &a      am08 fit k
iitwmmbl~          XBX       V,     Boyeo,            June     13, l%@, Ps(lub


n lenfer a ildith wl       upon the
                  8uAlthoFl’lt;l                                                   Atterney          tiner&.,
a a so er ea to
             WV 88ueeI
                    o flo tb n.T*x.
                                  Jur .,
                                       va 1 8,
                                            .
*        rnj Hmao w* T*rroll,lo@?u.W,                                              so0 g.w.ma;
may          w. Braokor,88 hr. 288, 8B 8.W. tobe.
                   In tha want                        4aaa of Ex Part0 &wry R +!mgb+
tbr,8ugmmo Cawt, in an oplnieuna* ye* publfrbd, held
that tithaut rtmh leglilatlonle l8bodlri In tha pa4Ln.g
.B&ll,       ty    httorwy                carural            wuld     not     Ql'OOMd         ln    rquiv
     I
a@&               R,,gheaand othoraby reason of the 01useeasmab
ataxhlally           deilnrd              in     th       pending      Iull. ¶%a oplntaa&
taw 8upasIecour6 in                            tkat       08s*, -~owwr, rllulough
                                                                                nyfa-
tiwly         expreraod,afforda aaplr basin for, and remzee*
t&       emet~tut10w.l                    power        in the hglrY.atw                    to      etLae8WI8
Ull.1Into          la*. The Oowt aaid, in part8
                          "If       the        Attorner             Oeneralof County
                    Attarnay,                  or bath of thata,haye %ha ri.@~t
                    or ,+wr to 1net1tut.end prar*out*                                              euah
                    uuit in th8 Uefrlot oourt,Jg@¶ WMlrt
                                          to .UT%JI~
                    @a bowr or IUt).sdlation      tha
                    i2kJpaati~e
                              prim I~u&. 43~1
                                           the otimr
                    hand,          lf     neither            the Att@rMJ               OWWal

                    nor      tlm        Wuntr          Attomuy          hrr      the     rQhS       o?

                    pcMlr to lwtltuto                           uld   prweautr            au&
                    sulk*In tbr Uatrlet eowt, it use* fax.-
                    18~ that              the Uetrlot                mmrt is wlMon8
Ilmnar8bl.o
         n8x w. Boyw, Juao lS, lS39, page 0

                        lava by         infuaothn,             OP in zany ether

                         my.9          osndwroorlAg 0ura.l

                         no aqpwat              18 w0.r~              to 8hOT that t&o m

     an6 only reason that tb
atbaa,                                                        SuprOw Comrt hold that
$2~ &t,ttorwy Oenerml could not proowd Is the auu,of

she          mate      qplnetthe               relatarmghw              8ndtha          otlnrplc
sons i.wolred in                     that      proeradi~         to    neJoln them from
ewgi~8~UwLl4etl.ngusuriow                                        ~44 urreonuleaablm
atYlxqp#for Laanr o? mmey, uaa bwmmr                                         the k@elatpII

had          th0m0r0~0             barn       nalss      in    not    parchg          0 law     wid6l.l

mxld           +m        rutkoris8d            thr Attomey            Cb!Ht~      to       w    Bl’e4S-d

ln the name of the                          state.     T’e paraphnsr             th     lmgum           af

the Suprew Courtr wtnnthe l4gIrl~tere rhallhn                                                      omk
f.-we4               u?ontho         Att+rray         3eneralthe right                md       ?ore~ te
l.-stitute              and poteoute suoh B suit in                        the        Dlotrlat      Owwt,
 SUM Qotartwill then h*re t!s power and Jurlsdiotlonto
glrantth                1nJuwtiw              rails? in the manner and to thma& -
8eu$ as 18 preriffedln the peading Bill.
                         It    ir,     th~rafmu,             aw oplnlon        0r t r.ls        Oewrt     23~8

ttmt          this      Bill ir        eonstitutbn&